i          i        i                                                                 i       i      i




                                 MEMORANDUM OPINION

                                        No. 04-08-00568-CR

                              Kevin RICHARDSON a/k/a Kevin Davis,
                                          Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CR-4987
                           Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Karen Angelini, Justice

Delivered and Filed: October 1, 2008

DISMISSED FOR LACK OF JURISDICTION

           Appellant was sentenced on June 30, 2008. Because appellant did not file a timely motion

for new trial, his notice of appeal was due to be filed on July 30, 2008. See TEX . R. APP . P. 26.2(a).

Appellant filed a notice of appeal in this court on July 28, 2008; however, he failed to file his notice

of appeal with the trial court.      See Douglas v. State, 987 S.W.2d 605, 605 & n.2. (Tex.

App.—Houston [1st Dist.] 1999, no pet.) (dismissing appeal where notice of appeal was timely filed

in appellate court but not in trial court and noting rule 25.1 contains saving provision for notices of
                                                                                       04-08-00568-CR

appeals mistakenly filed in appellate courts but only applies to appeals in civil cases). On August

4, 2008, appellant timely filed a motion requesting an extension of time to file his notice of appeal;

however, he never filed his notice of appeal with the trial court.

       On August 26, 2008, we ordered appellant to show cause in writing why this appeal should

not be dismissed for want of jurisdiction. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241

(Tex. Crim. App. 1991) (out-of-time appeal from final felony conviction may be sought by filing a

writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure). Appellant

failed to respond to our order. This appeal is dismissed for lack of jurisdiction.

                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-